Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 22, 2018

                                      No. 04-16-00593-CV

                                Alvin M. BURNS and I.M. Burns,
                                          Appellants

                                                 v.

 DIMMIT COUNTY, TEXAS, Roberto Ramirez, and Edward Dryden, Eusebio Cantu Torres,
Eusebio Torres, Jr., Gladiator Energy Services, LLC, Hope Balderas, Juan Morales Balderas, and
                                     Lucia Balderas Lopez,
                                           Appellees

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 12-07-11738-DCV
                          Honorable David Peeples, Judge Presiding

                                         ORDER

        By order dated March 27, 2018, this appeal was abated to the trial court to hold a hearing
regarding missing exhibits. The trial court conducted the hearing and sealed supplemental
clerk’s and reporter’s records have been filed in accordance with this court’s order. It is
therefore ORDERED that this appeal is REINSTATED on the docket of this court.

        The appellants and appellee County of Dimmit have filed motions requesting access to
the sealed records. Because the sealed records are necessary to prepare additional briefing which
will require continual access, the appellants and appellee County of Dimmit are requesting
copies of the sealed records, agreeing to maintain their confidentiality. The motions are
GRANTED. The clerk of this court is instructed to immediately provide the appellants and
appellee County of Dimmit with a CD-ROM containing the sealed records. The appellants and
appellee County of Dimmit are ORDERED not to make any copies of the CD-ROMs or the
sealed records or share the contents of the sealed records with any person except to the extent
necessary to prepare their respective briefs. If the sealed records are referenced in any additional
briefing, the parties are ORDERED to (1) file their respective briefs in paper form only, (2) with
a cover letter informing the clerk of this court that the brief references the sealed record. See
TEX. R. APP. P. 9.2(c)(3) (exception to electronic filing for documents under seal).

       The appellants are ORDERED to file any amended or supplemental briefing no later than
twenty days from the date of this order. The appellees are ORDERED to file any response brief
to any such amended or supplemental briefing no later than twenty days from the date the
appellants file any such briefing. The appellants are ORDERED to file any reply brief to any
response brief no later than fifteen days from the date any such response brief is filed. If the
appellants or appellees decide not to file any additional briefing, they are ORDERED to file
written notice of their intent within the deadlines provided for such additional briefing.

       Upon the completion of the additional briefing but no later than the deadline for filing
such additional briefing, the parties are ORDERED to return the CD-ROMs to the clerk of the
court.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court